DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2021 has been entered.

 Response to Amendment
The amendment filed 6 December 2021 has been entered.  Claims 1-2 and 5 are currently amended.  Claims 22-24 are newly added.  Claims 8-9 and 16-20 are canceled.  Claims 1-7, 10-15, and 21-24 are currently pending. 
The prior 35 USC 102 rejections are overcome by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and all dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.

The Applicant argues that Kawaguchi teaches that the valve body 7 is disclosed as being in contact with the lower member 9 to close the space 5.  While the Examiner concedes that the reference does contain language to this effect, the Examiner points out that there is also language disclosing that such an arrangement is only one possible arrangement of the elements, and that “It should be noted that the lower portion of the air supply valve member 7 hanging in the direction of the perpendicular may be close to the inner surface of the lower member 9 to substantially close the space 5” (Para. 28, emphasis added).  Therefore, the Applicant appears to be referencing an alternate embodiment of Kawaguchi than that which is cited in this or the prior Office Action. 
In the interest of compact prosecution, the Examiner respectfully points out that per MPEP 2123.II:  
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”
The Applicant’s argument that Kawaguchi does not teach that which is shown is not persuasive, as Kawaguchi is cited as positively reciting relevant subject matter, as discussed in the rejection of the claims below.  The Applicant’s presumed argument that Kawaguchi teaches away from the disclosed invention is not persuasive. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flat outer portion of the deflector being “spaced apart outwardly of the projecting flange” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 24 are objected to because of the following informalities:  
Claim 5 currently says “the flat outer portion of the deflector is parallel to and spaced apart outwardly of, the projecting flange” but should instead say either “the flat outer portion of the deflector is parallel to--,-- and spaced apart outwardly of, the projecting flange” or “the flat outer portion of the deflector is parallel to and spaced apart outwardly of the projecting flange”; and 
Claim 24 currently says “the flat outer portion of the detector”.  It is understood that this is a typographical error and should instead read “the flat outer portion of the deflector”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 12-13, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) in view of Huang et al. (Published U.S. Patent Application No. 20160108925).
Regarding claim 1, Kawaguchi (Fig. 3-5) teaches a supply air terminal for ceiling mounting (see Fig. 4), comprising: 
a wall member (upper member 8) surrounding an opening (see Fig. 4, opening through the upper member 8), for connection to an air supply interface in the ceiling (duct 1); 
a deflector (bottom section of lower member 9 including bulging portion 10 and convex strip 18) connected at a distance from the wall member to face the opening (see Fig. 4-5), thereby forming an annular aperture (supply opening 3) between the wall member and the deflector, the deflector comprising a flat outer portion extending parallel to the ceiling (see in Fig. 3-5 that the top of the convex strip 18 is a flat portion which extends parallel to the ceiling); 
a plurality of flaps (air supply valve plate 7) pivotably connected at a hinge (shaft portions 11 and shaft hole 12) to the wall member to hang down in the annular aperture such that an open slit is formed between an edge of each flap and the flat outer portion of the deflector (see Fig. 4, there is a slit between the bottom of the air supply valve plates 7 and the convex strip 18 of the lower member 9), wherein the slits have a width which is self-adjusted by means of the flaps pivoting between a relaxed position (see Fig. 4) and a high flow position (see Fig. 5) under influence of the airflow through the terminal (Para. 11, “An air supply valve plate 7 that closes the communication portion 6 is provided in the communication portion 6, and the air supply valve plate 7 is slid outwardly when the inside pressure of the chamber becomes negative to communicate with the communication portion 6”), and a minimum width of each slit is at least 1 mm when the flaps are in the relaxed position (see Fig. 4, there is a visible slit between the bottom of the air supply valve plates 7 and the convex strip 18 of the lower member 9; if the drawings were proportional, then it would necessarily be a least 1 mm wide).
Kawaguchi is silent regarding the minimum width of the slits when the flaps are in the relaxed position. 
However, Huang (Fig. 1A-1C) teaches that, where a gap for airflow is given (Para. 7, “contact portions are connected to the ceiling to make a gap between the lamp cover and the ceiling, and the gap serves as an air inlet of the ventilation fan”), it is well-known in the art to cite a minimum width of that gap (Para. 41, “the height of the contact portion 1312 or the gap between the lamp cover 131 and the ceiling C can be between 5 mm and 15 mm”). 
It would have been obvious to one with ordinary skill in the art at the time of invention to ensure the slit shown by Kawaguchi has a minimum width between 5 mm and 15 mm, both of which are at least 1 mm, as taught by Huang, to ensure the slit is optimized for reducing sound transmission while maintaining sufficient distance for necessary airflow.

Regarding claim 2, Kawaguchi in view of Huang teaches the supply air terminal of claim 1, wherein the flap edges are arranged radially inwardly of a perimeter of the deflector and at a first distance from the flat outer portion of the deflector in at least the relaxed position (Kawaguchi:  see Fig. 4, the bottom edge of the air supply valve plates 7 are approximately in line with the convex strip 18 of the lower member 9 and are therefore radially inward of the perimeter of the lower member 9).

Regarding claim 3, Kawaguchi in view of Huang teaches the supply air terminal of claim 2, wherein the flap edges are arranged radially outwardly of the perimeter of the deflector in the high flow position (Kawaguchi:  see Fig. 5, the bottom edge of the air supply valve plates 7 are shown to be radially outward of the perimeter of the lower member 9).

Regarding claim 4, Kawaguchi in view of Huang teaches the supply air terminal of claim 1, wherein an outwards projecting flange is formed at an outer end of the wall member, which flange extends in a plane about the opening (Kawaguchi:  see Fig. 3-5, upper member 8 has an outwardly extending flange on which elements 17 and 20 are formed).

Regarding claim 5, Kawaguchi in view of Huang teaches the supply air terminal of claim 4, wherein the flat outer portion of the deflector is parallel to the projecting flange (Kawaguchi:  see in Fig. 3-5 that the top of the convex strip 18 is a flat portion which extends parallel to the ceiling and therefore parallel to the outwardly extending flange of upper member 8).
Kawaguchi is silent regarding the flat outer portion of the deflector being spaced outwardly of the projecting flange. 
However, Huang teaches a supply air terminal (ventilation fan 1), wherein the flat outer portion of the deflector (flange portion 1311 of the lamp cover 131) is spaced outwardly from an outwards projecting flange is formed at an outer end of the wall member (annular wall portion 113 disposed at the first opening 111 and extended towards the ceiling C; see in Fig. 1B that the flange portion 1311 of the lamp cover 131 extends well past the annular wall portion 113 disposed at the first opening 111 and extended towards the ceiling C). 
It would have been obvious to one skilled in the art at the time of the invention to include the flat outer portion of the deflector extending outwardly from the projecting flange by combining prior art elements according to known methods to yield predictable results as taught by Huang into the teachings of Kawaguchi because it does no more than yield predictable results of ensuring that the flange is hidden from the occupants of the room in which the supply air terminal is placed, thereby improving the look of the supply air terminal, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 6, Kawaguchi in view of Huang teaches the supply air terminal of claim 4, wherein the opening formed by the wall member has a cross-section which increases from a position of said hinge towards said projecting flange (Kawaguchi:  see Fig. 4-5, the opening defined by the upper member 8 increases from the smallest at the top section (base member 2) to largest at the lower sections (upper member 8) such that the cross-section is larger at the identified flange portion than it is at the location of the hinge as defined by the shaft portions 11 and shaft hole 12).

Regarding claim 10, Kawaguchi in view of Huang teaches the supply air terminal of claim 5, wherein the wall member and the flange are formed from a single sheet of metal (Kawaguchi:  Para. 30, “upper member 8 and the lower member 9 are each formed as an integral member… The base tube 2 is formed integrally with the upper member 8”). 

Regarding claim 12, Kawaguchi in view of Huang teaches the supply air terminal of claim 1, wherein said wall member has two pairs of opposing wall sides (Kawaguchi:  see perspective view in Fig. 3, upper member 8 is shown to have two pairs of opposing wall sides), providing a rectangular shape to the opening (Kawaguchi:  see perspective view in Fig. 3), the terminal comprising four flaps hinged to respective wall sides (Kawaguchi:  see Fig. 3, four air supply valve plates 7 are shown hinged to each respective wall side).

Regarding claim 13, Kawaguchi in view of Huang teaches the supply air terminal of claim 1, wherein said wall member has a cylindrical wall side (Kawaguchi:  see Fig. 3, base member 2), providing a circular shape to the opening (Kawaguchi:  see Fig. 3, base member 2), the terminal comprising three or more flaps hinged to the wall side at evenly distributed positions around the opening (Kawaguchi:  see Fig. 3, four air supply valve plates 7 are shown at evenly distributed positions about the opening).

Regarding claim 22, Kawaguchi in view of Huang teaches the supply air terminal of claim 1, wherein the minimum width of each slit is in a range of 1-20 mm when the flaps are in the relaxed position (Huang:  Para. 41, “the height of the contact portion 1312 or the gap between the lamp cover 131 and the ceiling C can be between 5 mm and 15 mm”).

Regarding claim 23, Kawaguchi in view of Huang teaches the supply air terminal of claim 22, wherein the minimum width of each slit is in a range of 5-20 mm when the flaps are in the relaxed position (Huang:  Para. 41, “the height of the contact portion 1312 or the gap between the lamp cover 131 and the ceiling C can be between 5 mm and 15 mm”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) in view of Huang et al. (Published U.S. Patent Application No. 20160108925) as applied to claim 1 above, and further in view of Goettl (U.S. Patent No. 5277658).
Regarding claim 7, Kawaguchi in view of Huang teaches the supply air terminal of claim 1. 
Kawaguchi is silent regarding each flap having a balancing portion for calibrating the position of center of gravity for the flap with respect to the position of the hinge.
However, Goettl (Fig. 5-9) teaches a flap (louver 130), wherein each flap has a balancing portion (short upstream louver portion 134) for calibrating the position of center of gravity for the flap with respect to the position of the hinge (pair of pins 132).
It would have been obvious to one skilled in the art at the time of the invention to include the balancing portion on the flap by combining prior art elements according to known methods to yield predictable results as taught by Goettl into the teachings of Kawaguchi because it does no more than yield predictable results of calibrating the flaps to open and close as desired for the system (Goettl:  Col. 1 ll. 21-35, “the flow of air ceases and the barometric damper apparatus, or the plurality of louvers, close. The opening and closing is in response to the flow of air, and specifically to the weight and balance and pivoting action of the damper or louver elements. Typically, the damper elements, or louvers, pivot between the "top" and "bottom" edges. That is, the louvers are balanced in such a manner that a positive or negative flow of air will cause the dampers to pivot to a generally parallel orientation when there is a flow of air against, and between, the louvers of the damper. When the flow of air ceases, or reverses, the elements pivot by gravity to close, thus preventing air from traveling back through the apparatus in the opposite direction to the desired air flow”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) in view of Huang et al. (Published U.S. Patent Application No. 20160108925) as applied to claim 10 above, and further in view of Anderson et al. (Published U.S. Patent Application No. 5498204).
Regarding claim 11, Kawaguchi in view of Huang teaches the supply air terminal of claim 10, wherein a hinge member (Kawaguchi:  shaft hole 12) is formed from said single sheet of metal (Kawaguchi:  Para. 17, “shaft hole 12 is provided on the inner surface of the upper member 8”, meaning the hinge member is formed with the same material of the wall member). 
Kawaguchi is silent regarding the specific hinge arrangement as claimed, wherein said hinge comprises an aperture formed in the flap and a hinge member projecting from the wall member into the aperture, such that the flaps rests with an edge of the aperture against the projecting hinge member, and wherein said hinge member is formed from said single sheet of metal. 
However, Anderson (Fig. 2-5) teaches an air supply terminal (vent 30), wherein said hinge comprises an aperture (slots 54a) formed in the flap (closure flapper 54) and a hinge member (pivot sleeve 56) projecting from the wall member into the aperture, such that the flaps rests with an edge of the aperture against the projecting hinge member (Col. 2 ll. 59-Col. 3 ll. 2, “closure flapper 54 of square configuration and normally of sheet metal is pivotally mounted along its upper horizontal edge by an integral pivot sleeve 56 adjacent the juncture of diagonal wall 46 with vertical wall 40 such that pivotal movement from the vertical closed position (FIG. 2) to the diagonal open position will cause the flap to lie flush against the inside surface of diagonal wall 46 when gas is being forcefully discharged through the vent. The sleeves 56 (FIGS. 2 and 4) extend through slots 54a in flapper 54 and cuff upwardly to provide the pivotal connection”), and wherein said hinge member (pivot sleeve 56) is formed from said single sheet of metal (Col. 2 ll. 41-42, “This cave vent is preferably formed of sheet metal”, and the pivot sleeve is disclosed to be an integral element of the vent, see Col. 2 ll. 59-63, “closure flapper 54 of square configuration and normally of sheet metal is pivotally mounted along its upper horizontal edge by an integral pivot sleeve 56 adjacent the juncture of diagonal wall 46 with vertical wall 40”, emphasis added).
It would have been obvious to one skilled in the art at the time of the invention to include the hinge construction with a hinge member and aperture as disclosed by Anderson by simple substitution of one known element for another to obtain predictable results into the teachings of Kawaguchi because it does no more than yield predictable results of providing an alternate hinge construction which would provide decreased resistance (friction) against the movement of the flap, thereby allowing for the flap to respond with more sensitivity to airflow, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
The Examiner notes that the requirement of the hinge member to be “formed from a single sheet of metal” appears to be a product-by-process claim limitation.  Per MPEP 2113.I, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  However, as the prior art does appear to teach the limitation including the process, this is merely a note included in the interest of ensuring compact prosecution of the claims. 

Regarding claim 21, Kawaguchi in view of Huang and Anderson teaches the supply air terminal of claim 11, wherein said hinge member is a bent portion extending from the wall member (Anderson:  Col. 2 ll. 59-Col. 3 ll. 2, “closure flapper 54 of square configuration and normally of sheet metal is pivotally mounted along its upper horizontal edge by an integral pivot sleeve 56 adjacent the juncture of diagonal wall 46 with vertical wall 40 such that pivotal movement from the vertical closed position (FIG. 2) to the diagonal open position will cause the flap to lie flush against the inside surface of diagonal wall 46 when gas is being forcefully discharged through the vent. The sleeves 56 (FIGS. 2 and 4) extend through slots 54a in flapper 54 and cuff upwardly to provide the pivotal connection”, see Fig. 2 and 4 confirming sleeve 56 extends from vertical wall 40). 

Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) in view of Huang et al. (Published U.S. Patent Application No. 20160108925) as applied to claim 1 above, and further in view of Smith et al. (U.S. Patent No. 6176777).
Regarding claim 14, Kawaguchi in view of Huang teaches the supply air terminal of claim 1, wherein said deflector is detachably connectable to the wall member (Kawaguchi:  Para. 38, “upper body 8 and the lower member 9 are normally connected to each other, and when the lower member 9 is removed from the upper member 8, the locking bodies 16 and 17 are horizontally rotated to release the connection”, the lower member 9 could not be removed from the upper body 8 unless they were detachably connectable).
Kawaguchi is silent regarding the deflector being a flat sheet. 
However, Smith (Fig. 1A-B) teaches a supply air terminal (see Fig. 1A), wherein said deflector is a flat sheet (square plaque 300 is shown to be a flat sheet). 
It would have been obvious to one skilled in the art at the time of the invention to include the flat deflector by combining prior art elements according to known methods to yield predictable results as taught by Smith into the teachings of Kawaguchi because it does no more than yield predictable results of providing a diffuser with stable and quiet airflow which further provides a pleasing appearance to the user (see Smith, Col. 2 ll. 6-12, “installation of such modulating plaque diffusers are used primarily in personal offices or boardrooms where supply air entering the occupied zone must be quiet and draft-free. The plaque diffuser provides a true 360-degree radial horizontal airflow pattern. The 360-degree radial horizontal airflow promotes rapid mixing of room and supply air, temperature equalization, and velocity reduction”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 24, Kawaguchi in view of Huang teaches the supply terminal of claim 1. 
Kawaguchi is silent regarding the flat outer portion of the deflector extends to the perimeter of the deflector. 
However, Smith (Fig. 1A-B) teaches a supply air terminal (see Fig. 1A), wherein said deflector is a flat sheet (square plaque 300 is shown to be a flat sheet) with a flat outer portion of a deflector (square plaque 300 is flat), wherein the flat outer portion of the deflector extends to the perimeter of the deflector (see Fig. 1A). 
It would have been obvious to one skilled in the art at the time of the invention to include the flat deflector by combining prior art elements according to known methods to yield predictable results as taught by Smith into the teachings of Kawaguchi because it does no more than yield predictable results of providing a diffuser with stable and quiet airflow which further provides a pleasing appearance to the user (see Smith, Col. 2 ll. 6-12, “installation of such modulating plaque diffusers are used primarily in personal offices or boardrooms where supply air entering the occupied zone must be quiet and draft-free. The plaque diffuser provides a true 360-degree radial horizontal airflow pattern. The 360-degree radial horizontal airflow promotes rapid mixing of room and supply air, temperature equalization, and velocity reduction”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) in view of Huang et al. (Published U.S. Patent Application No. 20160108925) as applied to claim 1 above, and further in view of Leban et al. (U.S. Patent No. 5107755).
Regarding claim 15, Kawaguchi in view of Huang teaches the supply air terminal of claim 1. 
Kawaguchi is silent regarding each flap being made from a flat sheet of plastic. 
However, Leban (Fig. 1-2) teaches a supply air terminal (air diffuser apparatus 20), wherein each flap (optional vane 82) is made from a flat sheet of plastic (Col. 9 ll. 3-6, “optional vane 82 may be made of metal or plastic, or other suitable material, as desired or as essentially specified (dictated) by its design requirements”).
It would have been obvious to one skilled in the art at the time of the invention to ensure the flap is made from a flat sheet of plastic by simple substitution of one known element for another to obtain predictable results as taught by Leban into the teachings of Kawaguchi because it does no more than yield predictable results of ensuring that the flap is light and durable (Kawaguchi:  Para. 31, “The material of the air supply valve plate 7 may be any material as long as the air supply valve plate 7 can be slidable by the pressure difference between the outside and the inside of the room”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762